        Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

DAKOTA HOLT,                )
                            )
    Plaintiff,              )
                            )                 CIVIL ACTION
v.                          )
                            )                 FILE No. _____________________
CARTERSVILLE HOLDINGS, LLC, )
                            )
    Defendant.              )

                                   COMPLAINT

      COMES NOW, DAKOTA HOLT, by and through the undersigned counsel,

and files this, his Complaint against Defendant CARTERSVILLE HOLDINGS,

LLC pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).

In support thereof, Plaintiff respectfully shows this Court as follows:

                         JURISDICTION AND VENUE

      1.     This Court has original jurisdiction over the action pursuant to 28

U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et

seq., based upon Defendant’s failure to remove physical barriers to access and

violations of Title III of the ADA.

      2.     Venue is proper in the federal District Court for the Northern District


                                          1
        Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 2 of 13




of Georgia, Rome Division, as the parcel of real property at issue in this case is

located in Bartow County, Georgia, and Defendant maintains its registered agent

for service of process in Bartow County, Georgia.

                                      PARTIES

      3.     Plaintiff DAKOTA HOLT (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Cartersville,

Georgia (Bartow County).

      4.     Plaintiff is an amputee and is disabled as defined by the ADA.

      5.     Plaintiff is required to traverse in a wheelchair and is substantially

limited in performing one or more major life activities, including but not limited

to: walking and standing.

      6.     Plaintiff cannot walk and uses a wheelchair for mobility purposes.

      7.     Defendant      CARTERSVILLE          HOLDINGS,     LLC     (hereinafter

“Defendant”) is a Georgia limited liability company that transacts business in the

state of Georgia and within this judicial district.

      8.     Defendant may be properly served with process via its registered

agent for service of process, to wit: Thomas P. Strickland, 27 Center Road,

Cartersville, Georgia, 30121.




                                           2
         Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 3 of 13




                           FACTUAL ALLEGATIONS

      9.     On or about February 14, 2021, Plaintiff was a customer at “Loa

Carniceria,” a business located at 952 N Tennessee Street, Cartersville, Georgia

30120.

      10.    Defendant is the owner (or co-owner) of the real property and

improvements that are the subject of this action. (The contiguous structures and

improvements situated upon said real property shall be referenced herein as the

“Facility,” and said real property shall be referenced herein as the “Property.”)

      11.    Plaintiff lives approximately eight (8) miles from the Facility and

Property.

      12.    Plaintiff’s access to the businesses located at 946 N Tennessee Street,

Cartersville, Georgia 30120 (Bartow County Property Appraiser’s parcel number

C029-0008-031, and of which 952 N Tennessee Street, Cartersville, Georgia 30120

is a part), and/or full and equal enjoyment of the goods, services, foods, drinks,

facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or

limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Facility

and Property, including those set forth in this Complaint.


                                          3
        Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 4 of 13




      13.    Plaintiff has visited the Facility and Property at least once before and

intends on revisiting the Facility and Property once the Facility and Property are

made accessible.

      14.    Plaintiff intends to revisit the Facility and Property to purchase goods

and/or services.

      15.    Plaintiff travelled to the Facility and Property as a customer and as an

advocate for the disabled, encountered the barriers to his access of the Facility and

Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result

of the illegal barriers to access present at the Facility and Property.

                               COUNT I
                   VIOLATIONS OF THE ADA AND ADAAG

      16.    On July 26, 1990, Congress enacted the Americans with Disabilities

Act 42 U.S.C. § 12101 et seq. (the “ADA”).

      17.     The ADA provided places of public accommodation one and a half

years from its enactment to implement its requirements.

      18.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 (if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      19.    The Facility is a public accommodation and service establishment.

                                           4
        Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 5 of 13




      20.    The Property is a public accommodation and service establishment.

      21.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      22.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

      23.    Liability for violations under Title III or the ADA falls on “any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42

U.S.C. § 12182(a).

      24.    The Facility must be, but is not, in compliance with the ADA and

ADAAG.

      25.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

      26.    Plaintiff has attempted to, and has to the extent possible, accessed the

Facility and the Property in his capacity as a customer of the Facility and Property,

and as an advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and


                                         5
        Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 6 of 13




ADA violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      27.    Plaintiff intends to visit the Facility and Property again in the future as

a customer and as an advocate for the disabled in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly

offered at the Facility and Property, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his

access to the Facility and Property and/or the goods, services, facilities, privileges,

advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      28.    Defendant has discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Facility

and Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

      29.    Defendant will continue to discriminate against Plaintiff and others


                                           6
        Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 7 of 13




with disabilities unless and until Defendant is compelled to remove all

physical barriers that exist at the Facility and Property, including those specifically

set forth herein, and make the Facility and Property accessible to and usable by

Plaintiff and other persons with disabilities.

      30.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Facility and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and

accommodations of the Facility and Property include, but are not limited to:

      a.     The Property lacks an accessible route from the public sidewalk

             to the accessible entrance(s) of the Facility, in violation of

             section 206.2.1 of the 2010 ADAAG standards.

      b.     The four (4) accessible parking spaces on the Property are all

             missing proper identification signage, in violation of section

             502.6 of the 2010 ADAAG standards.

      c.     The four (4) accessible parking spaces on the Property are all

             inadequately marked, in violation of section 502.1 of the 2010

             ADAAG standards.

      d.     None of the accessible parking spaces on the Property are


                                           7
     Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 8 of 13




         located on the shortest accessible route from the accessible

         parking space(s) to the accessible entrances of the Facility, in

         violation of section 208.3.1 of the 2010 ADAAG standards.

e.       The most proximate accessible ramp to the accessible parking

         spaces is broken, and has vertical rises its base in excess of 1”

         (one inch), in violation of section 405.7 of the 2010 ADAAG

         standards.

f.       The side flares of the above-described ramp have slopes in

         excess of 1:10 (one to ten), in violation of section 406.3 of the

         2010 ADAAG standards, and a cross slope in excess of 1:48

         (one to forty-eight), in violation of section 405.3 of the 2010

         ADAAG standards.

g.       The ramp on the Property also does not provide for a 36”

         (thirty-six inch) inch clear and level landing, in violation of

         section 406.4 of the 2010 ADAAG standards.

h.       The walking surfaces of the accessible route on the Property

         between Suite 956 and Suite 958 of the Facility have a slope in

         excess of 1:20 (one to twenty), in violation of section 403.3 of

         the 2010 ADAAG standards. This area also has a total vertical


                                     8
     Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 9 of 13




         rise greater than 6” (six inches), but does not have handrails

         complying with section 505 of the 2010 ADAAG standards, in

         violation of section 405.8 of the 2010 ADAAG standards.

i.       The accessible ramp on the Property most proximate to Suite

         962 of the Facility has a running slope exceeding 1:10 (one to

         ten), in violation of section 405.2 of the 2010 ADAAG

         standards, and its side flares slopes in excess of 1:10 (one to

         ten), in violation of section 406.3 of the 2010 ADAAG

         standards.

j.       The shopping aisles in the interior of the “Loa Carniceria”

         portion of the Facility has walking surfaces lacking 36” (thirty-

         six inches) of clear width throughout, in violation of section

         403.5.1 of the 2010 ADAAG standards.

k.       The Property has not been adequately maintained in operable

         working condition for those features of facilities and equipment

         that are required to be readily accessible to and usable by

         persons with disabilities in violation of section 28 C.F.R. §

         36.211.

l.       Upon information and good faith belief, Defendant fails to


                                     9
       Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 10 of 13




             adhere to a policy, practice and procedure to ensure that all

             facilities on the Property are readily accessible to and usable by

             disabled individuals.

      31.    Without limitation, the above-described violations of the ADAAG

made it more difficult for Plaintiff to utilize a disabled accessible parking space on

the Property, more difficult for Plaintiff to travel upon the accessible routes on the

Property, more difficult and dangerous for Plaintiff to utilize the ramps servicing

the Property, and more difficult for Plaintiff to conduct his business on the

accessible routes while inside the “Loa Carniceria” portion of the Facility.

      32.    The violations enumerated above may not be a complete list of the

barriers, conditions or violations encountered by Plaintiff and/or which exist at the

Facility and Property.

      33.    Plaintiff requires an inspection of Facility and Property in order to

determine all of the discriminatory conditions present at the Facility and Property

in violation of the ADA.

      34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.


                                         10
       Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 11 of 13




      35.    All of the violations alleged herein are readily achievable to modify

to bring the Facility and Property into compliance with the ADA and ADAAG.

      36.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because the nature and cost of the modifications are relatively low.

      37.    Upon information and good faith belief, the removal of the physical

barriers and dangerous conditions present at the Facility and Property is readily

achievable because Defendant has the financial resources to make the necessary

modifications.

      38.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

      39.    Plaintiff is without adequate remedy at law, is suffering irreparable

harm, and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Facility and Property, including

those alleged herein.

      40.    Plaintiff’s requested relief serves the public interest.

      41.    The benefit to Plaintiff and the public of the relief outweighs any


                                          11
       Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 12 of 13




resulting detriment to Defendant.

      42.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees

and costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to

grant injunctive relief to Plaintiff, including the issuance of an Order directing

Defendant to modify the Facility and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)   That the Court find Defendant in violation of the ADA and ADAAG;

      (b)   That the Court issue a permanent injunction enjoining Defendant from

            continuing its discriminatory practices;

      (c)   That the Court issue an Order requiring Defendant to (i) remove the

            physical barriers to access and (ii) alter the subject Facility and

            Property to make them readily accessible to, and useable by,

            individuals with disabilities to the extent required by the ADA;

      (d)   That the Court award Plaintiff’s counsel reasonable attorneys' fees,

            litigation expenses and costs; and

      (e)   That the Court grant such further relief as deemed just and equitable

            in light of the circumstances.

                                      Dated: March 5, 2021.


                                        12
       Case 4:21-cv-00046-LMM Document 1 Filed 03/05/21 Page 13 of 13




                                    Respectfully submitted,

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich
                                    Georgia Bar No. 242240
                                    The Law Office of Craig J. Ehrlich, LLC
                                    1123 Zonolite Road, N.E., Suite 7-B
                                    Atlanta, Georgia 30306
                                    Tel: (800) 238-3857
                                    Fax: (855) 415-2480
                                    craig@ehrlichlawoffice.com

        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      13
